Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 10 and 14-18 are currently pending.

Response to Amendment
The amendment filed August 26, 2021 has been entered. Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Non-Final Office Action mailed August 11, 2021. Claims 10 and 14-18 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blengini (US 10,286,926 B2), in view of Huber (US 2009/0260949 A1).
Regarding claim 10, Blengini teaches (Fig. 1-3): A cable transportation system station (9) for U- turning a direction of movement of a transportation unit (14) supported and moved outside the cable transportation system station (9) by a cable (13a, 13b), the cable transportation system station (9) comprising: an automatic uncoupling device (22, 24) configured to automatically uncouple the cable 
Blegini does not explicitly teach that the enlarged portion extends the entire length of at least one of the inlet portion and the outlet portion. 
However, Huber teaches (annotated Fig. 5 below): a cable transportation system with an enlarged portion that extends the entire length of at least one of the inlet portion and the outlet portion.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blengini to extend the enlarged enlarged region to the entire length of at least one of the inlet portion and the outlet portion, as taught by Huber, in order to accommodate for different platform arrangements and allowing the passengers to be boarded/unloaded safely and in a timely manner. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a predetermined path of the cable transportation system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    432
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    779
    media_image2.png
    Greyscale

Regarding claim 14, Blengini and Huber teach the elements of claim 11, as stated above. Blengini further teaches (annotated Fig. 2 below): teach that the enlarged portion (annotated Fig. 2 below) of one of the inlet portion and the outlet portion is curvilinear (annotated Fig. 2 below).
Regarding claim 15, Blengini and Huber teach the elements of clair 14, as stated above. Blegini further teaches (annotated Fig. 2 below): a remaining part of one of the inlet portion and the outlet portion (annotated Fig. 2 below) is rectilinear and parallel to the longitudinal axis (X).
Regarding claim 16, Blengini and Huber teach the elements of claim 15, as stated above. Blegini further teaches (annotated Fig. 2 below): the unloading/loading portion (10) comprises at least a rectilinear portion (16) and a curved portion (18).
Regarding claim 17, Blengini and Huber teach the elements of claim 10, as stated above. Blegini further teaches (annotated Fig. 2 below): the guiding device (28) identifies a plan path symmetrical with respect to the longitudinal axis (X).
 Regarding claim 18, Blengini teach (Fig. 1-3): A cable transportation system comprising: a transportation unit (14); and a station (9) comprising: an automatic uncoupling device (22, 24) configured to automatically uncouple a cable (13a, 13b) from the transportation unit (14); an automatic coupling device (22, 24) configured to automatically couple the cable (13a, 13b) to the transportation unit (14); and a guiding device (28) extending along a longitudinal axis (X) that passes through a first point of medium distance (point of axis x between the coupling/uncoupling devices 22, 24) between the automatic uncoupling device (22, 24) and the automatic coupling device (22, 24) and a second point of maximum depth (point of axis x at a maximum depth, since reference number 22 is a clamping/release ramp) of the guiding device (28) in the cable transportation system station (9), wherein: the guiding device (28) is configured to support and guide the transportation unit (14) inside the cable transportation system station (9) between the automatic uncoupling device (22, 24) and the automatic coupling device (22, 24), a first distance between the longitudinal axis (X) and the automatic uncoupling device (22, 24) and a second distance between the longitudinal (X) and the automatic coupling device (22, 24) simultaneously enables an access and an exit of the cable transportation system station (annotated Fig. 2 below), and the guiding device (28) extends along a plan path comprising at least a laterally enlarged portion (annotated Fig. 2 below) which is more distant from the longitudinal axis (X) than at least one of the first distance between the longitudinal axis (X) and the automatic uncoupling device (22, 24) and the second distance between the longitudinal axis (X) and the automatic coupling device (22, 24), the plan path comprising: an inlet portion (annotated Fig. 2 below) delimited upstream by the automatic uncoupling device (22, 24) and for a deceleration of the transportation unit (14) (Blengini, col. 8, lines 1-7), an unloading/loading portion (10) following the inlet portion (annotated Fig. 
Blegini does not explicitly teach that the enlarged portion extends the entire length of at least one of the inlet portion and the outlet portion. 
However, Huber teaches (annotated Fig. 5 below): a cable transportation system with an enlarged portion that extends the entire length of at least one of the inlet portion and the outlet portion.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blengini to extend the enlarged enlarged region to the entire length of at least one of the inlet portion and the outlet portion, as taught by Huber, in order to accommodate for different platform arrangements and allowing the passengers to be boarded/unloaded safely and in a timely manner. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a predetermined path of the cable transportation system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the interpreted unloading/loading portion of Blengini does not include a curved portion that a laterally enlarged portion extends to at least part of. That is, while the Office appears to have interpreted the parking branches 18 as the claimed laterally enlarged portion, these parking branches are vehicle parking and recovery sections where, as stated in Blengini, "the vehicles, either damaged or unnecessary because in excess of the traffic requirements of the line, can be parked".
The examiner responds that the claimed limitation of “at least a curved portion wherein the enlarged portion extends to at least a part of the curved portion of the unloading/loading portion” is satisfied by Blengini because the parking branches 18 of Blengini can reasonably be interpreted as a “curved portion” of which the annotated enlarged portions extend into (see annotated Fig. 2 below). Additionally, the enlargement of the plan path as seen in Fig. 2 below is achieved through a curvature of the track.  
Although the parking branches 18 are for vehicle parking or recovery purposes, the branch 18 can still be reasonably construed as an “enlarged portion” of the plan path and as a part of the unloading/loading portion under broadest reasonable interpretation. 

    PNG
    media_image3.png
    432
    618
    media_image3.png
    Greyscale

Applicant argues that the secondary reference “Huber does not cure the above-described deficiencies of Blengini nor the Office Action's acknowledged deficiencies that Blengini fails to include that the enlarged portion extends to the entire length of at least one of the inlet portion and the outlet portion” and that “the main conveyor 1 that supports the circulating gondolas 16 (i.e., the claimed guiding device) does not extend along a plan path including a laterally enlarged portion that is more distant from a longitudinal axis (that the main conveyor 1 extends along) than at least one of a first distance between the longitudinal axis and an automatic uncoupling device (which upstream delimits the interpreted inlet portion) and a second distance between the longitudinal axis and an automatic coupling device (which downstream delimits the interpreted outlet portion). In other words, the indicated enlarged portion of the main conveyor of Huber lacks the shape and characteristics of the claimed enlarged portion of the plan path which the claimed guiding device extends along.”

Further, Huber is only used to teach and modify the enlarged portion of Blengini such that the enlarged portion extends to the entire length of at least one of the inlet portion and outlet portion, and not the exact shape or characteristic of the claimed enlarged portion of the plan path. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).


    PNG
    media_image4.png
    605
    779
    media_image4.png
    Greyscale

Applicant argues that the combination of Blengini and Huber does not render obvious (without the benefit of improper hindsight reconstruction) the cable transportation system station of amended independent Claim 10. 
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617